10/15/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0286



                             No. DA 20-0286

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

LOGAN RAY GARDNER,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 15, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   October 15 2021